UNITED STATES  SECURITIES AND EXCHANGE COMMISSION  Washington, DC 20549 FORM 6-K REPORT OF FOREIGN PRIVATE ISSUER PURSUANT TO RULE 13A - 16 OR 15D - 16 OF THE SECURITIES EXCHANGE ACT OF 1934  09 October2012 Commission File No. 001-32846 CRH public limited company (Translation of registrant's name into English) Belgard Castle, Clondalkin,  Dublin 22, Ireland.  (Address of principal executive offices)   Indicate by check mark whether the registrant files or will file annual reports under cover of Form 20-F or Form 40-F:  Form 20-F X Form 40-F Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(1): Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(7): ﻿ N E W S R E L E A S E 9 October 2012 CRH ANNOUNCES TERMINATION OF NEGOTIATIONS IN INDIA On 7 August 2012 CRH plc announced that it had entered into negotiations with Jaypee Cement Corporation (Jaypee) regarding the possible purchase by CRH of an equity stake in Jaypee's Gujarat cement business. These negotiations have now been terminated as the parties were unable to agree terms. CRH acknowledges the co-operation of the Jaypee management team throughout the negotiations and due diligence process. Contact CRH at Dublin 404 1000 (+) Myles Lee Chief Executive Albert Manifold Chief Operating Officer Maeve Carton Finance Director CRH plc, Belgard Castle, Clondalkin, Dublin 22, Ireland TELEPHONE + FAX + E-MAIL: mail@crh.com WEBSITE:www.crh.com Registered Office, 42 Fitzwilliam Square, Dublin 2, Ireland ﻿ ﻿ SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. CRH public limited company (Registrant) Date09 October2012 By:/s/Maeve Carton M. Carton Finance Director
